DETAILED ACTION
This Office Action is in response to communication received on 11/9/2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues:
It is unclear from the Office Action which features of Chang the Examiner is equating with the claimed unique identifier. However, under any interpretation, Chang fails to teach the elements of claim 1.First, if the Examiner equates the notebook of Changwith the claimed unique identifier, and the window 522 of Chang with the claimed summary, Chang fails to teach the elements of claim 1 because (l)the text selection 412 is not included in a reformatted presentation based on the notebook it is saved into, and (2) the window 522 includes only a listing of the notebook titles and not the text selection 412. Indeed, Chang teaches that text selection 412 is only visible after the user both clicks on the notebook in the window 522 to activate a new window (e.g. window 502) and activates the arrow icon next to the title associated with the text selection 412. As a result, Chang does not disclose “receive the summary from the system server via the communication link in response to the request, the summary including the unique identifier and the user-identified information in a reformatted presentation based on the unique identifier.


Examiner response:  
The title would be the unique identifier.  These clippings are shared with people by link, they include a title which would be the unique identifier they are reformatted because they are taking from a source document to a notebook.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application No.14/215,843, 16/536,160, 16/584556, 16/584568. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, 8, 10-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. 2007/0266342 A1 in view Miller NPL, Screen captures from YouTube video clip entitled "Widget Video Demonstration," 3 pages, uploaded on Aug 25, 2010 by user "Sterling Miller". Retrieved from Internet: <http://www.youtube.com/widgetdemo>, hereinafter “Miller”. 

Regarding claim 1, Chang teaches:
1. A data summary system comprising: a user device coupled to a communication link, the user device comprising: 


([0068] user computer) memory configured to store program instructions (([0139] program));

 a user device processor ([0137] processor) configured to execute the program instructions, which, when executed, cause the user device processor to: 

detect selection of user-identified information from a source document, the user-identified information including highlighted text ([Fig. 4A, 0070, 0102-0112] user highlights text for selection); 


detect selection of a unique identifier from the unique identifier selection box ([0035] teqaches of dropping web clippings into notebooks); 

associate the user-identified information with the unique identifier in response to the selection of the unique identifier ([0035] drop into the web notebooks, they are stored in these notebooks as Figure 5A also Fig, 1 shows clippings being saved in notebooks);

send a first data set to a system server via the communication link, the first data set including a user identifier ([0049] notebooks are associated with notebook authors), the user-identified information ([0105] highlighted text portion 412), and the unique identifier ([0114] notebook names i.e. “parasailing”, Fig. 4); 

send a request for generation of a summary to the system of the source document to the server via the communication link ([0047-0048] via link sharing notebooks); 

receive the summary from the system server via the communication link in response to the request, the summary including the unique identifier and the user-identified information in a reformatted presentation based on the unique identifier (since the claim doesn’t specify what reformatted presentation entails, the examiner assumes putting clippings into a notebook is reformatting content which Figure 5 and Figure 1 shows); and display the summary ([0113] user is able to open notebooks and view the contents, Fig. 5A).  

Chang doesn’t appear to teach:




However Miller teaches:
display a unique identifier selection box in response to the selection of the user-identified information, the unique identifier selection box including a plurality of unique identifiers; 

 (Miller:  [0:09, see below] teaches of a user selecting text and a pop menu appearing only after the user made a selection)

    PNG
    media_image1.png
    650
    1153
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    1146
    media_image2.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Miller, to modify the cited prior art to include a selection box as taught by Miller, for a predictable result, of allowing for a user save space on the screen so that the surf along menu is only displayed after a selection of text. 



Regarding claim 3, Chang teaches:

3. The data summary system of claim 1, wherein the program instructions, when executed, further cause the user device processor to: send hyper-text transfer protocol (HTTP) requests to the system server via the communication link; and receive requested web pages from the system server via the communication link, the requested ([0060-0062, 0073] sends a list of webpages from a http request).  



Regarding claim 4, Chang teaches:
4. The data summary system of claim 1, wherein the program instructions, when executed, further cause the user device processor to: determine that custom information has been input via an input device of the user device ([0041] user comments and selections of text), wherein the first data set further includes the custom information, the custom information is associated with the unique identifier ([0059] user who created the notebook), and the summary includes the custom information in the reformatted presentation such that the custom information is listed under the unique identifier ([0041] user notes includes in notebooks, custom information would be the user comments and selections of text under the title, the title would be the unique identifier).  

Claim 8, is similar in scope to claim 1 and rejected for similar reasons.

Claim 10, is similar in scope to claim 3 and rejected for similar reasons.

Claim 11, is similar in scope to claim 4 and rejected for similar reasons.


Claim 15, is similar in scope to claim 1 and rejected for similar reasons, except claim 15 has a second clipping of information.
(This is similar in scope to claim 1 and rejected for the same 1 and rejected for similar reasons, this claim is obvious because it’s essentially repeating the steps of claim 1 and 10 for a second selection of content which would be obvious to try and the art already teaches of numerous selections as shown in figure 1 [32-46, 113-125]Fig. 1 shows different notebooks with different notebooks, showing content similar to figure 5).  

It would have been obvious to one of ordinary skill having the teachings of the cited prior art before him at the time the invention was to modify Chang’s notebooks to 


Regarding claim 16, Chang teaches:
16. The data summary system of claim 15, wherein the program instructions, when executed, cause the user device processor to: detect selection of third user-identified information from a second source document, the third user-identified information including third highlighted text; display the unique identifier selection box in response to the selection of the third user- identified information; detect selection of a third unique identifier from the unique identifier selection box; associate the third user-identified information with the third unique identifier in response to the selection of the third unique identifier; and send a second data set to the system server via the communication link, wherein the summary further includes the third unique identifier and the third user-identified information.  

(This is similar in scope to claim 1 and rejected for the same 1 and rejected for similar reasons, this claim is obvious because it’s essentially repeating the steps of claim 1 and 10 for a second selection of content which would be obvious to try and the art already teaches of numerous selections as shown in figure 1 [32-46, 113-125]Fig. 1 shows different notebooks with different notebooks, showing content similar to figure 5)

Regarding claim 17, Chang teaches:
17. The data summary system of claim 16, wherein the summary is organized such that the first user-identified information is listed under the first unique identifier, the second user- identified information is listed under the second unique identifier, and the third user-identified information is listed under the third unique identifier ([32-46, 113-125]Fig. 1 shows different notebooks with different notebooks, showing content similar to figure 5).  

Claim 18 is similar in scope to claim 4 and rejected for similar reasons.


Claims 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over over Chang in view of Miller in view of PC World, internet publication, October 7th, 2008.


Regarding claim 5, Chang does not appear to teach claim 5, however PC World teaches: 

5. The data summary system of claim 4, wherein a location at which the custom information is listed in the summary is prioritized relative to the user-identified information, such that the custom information is listed above the user-identified information in the summary.  
. (PC world: [see all pages] teaches of highlighting text selections of text.  Since the claim doesn’t specify what prioritizing entails, the comments are bolded and the selected text is not, so examiner takes that as prioritizing)
	It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to bolding comments as taught by PC World for a predictable result of enhancing the presentation by making the comments easier to see. 

Claim 12, is similar in scope to claim 5 and rejected for similar reasons.


Claims 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over over Chang in view of Miller in view of Aaltonen US 20080214215 A1.

Regarding claim 2, Chang doesn’t appear to teach of claim 2, however Aaltonen teaches:
2. The data summary system of claim 1, wherein the program instructions, when executed, further cause the user device processor to: perform an initial interaction with the system server via the communication link; and receive a user identifier from the system server in response to performing the initial interaction, wherein the user identifier associates the user device with a user profile stored at the system server.  
 ([0088-0090] teaches of a mobile device being registered, the registration is saved on the network service the network service then sends the password and authentication to the mobile device, Fig. 8).  
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Aaltonen, to modify the cited prior art to include assigning a password to a mobile device as taught by Aaltonen, for a better result, of increasing the ease of use of authentication so that it is all done in the background without user interaction. 

Claim 9, is similar in scope to claim 2 and rejected for similar reasons.


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over over Chang in view of Miller in view of Strutin-Belinoff US 2014/0157163.

Regarding claim 6, Strutin-Belinoff teaches:

6. The data summary system of claim 1, wherein the user-identified information of the summary is linked to corresponding original information of the source document, wherein the program instructions, when executed, further cause the user device (claim 2 teaches of displaying a split screen after a user selection).  
	It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to clicking for a split screen as taught by Strutin-Belinoff for a better result of enhancing the presentation, so that a user can view the original webpage when a user selects the link of clippings in Chang so they can see more of the content. 

Claim 13, is similar in scope to claim 6 and rejected for similar reasons.


Claim 19 is similar in scope to claim 6 and rejected for similar reasons.




Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Miller in view of Shaw US 2006/0026495.

Regarding claim 7, the cited prior art doesn’t teach claim 7, however Shaw teaches:
7. The data summary system of claim 1, wherein the program instructions, when executed, further cause the user device processor to: determine that a single mouse click has been performed at an input device of the user device, wherein the request is sent in response to the single mouse click.  
([0046] Fig. 4 405 teaches of a generate new button to generate a new Notebook layout a new notebook)


Claim 14, is similar in scope to claim 7 and rejected for similar reasons.

Claim 20 is similar in scope to claim 7 and rejected for similar reasons.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571) 270-0603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177